Citation Nr: 0824394	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for drug addiction, to 
include as due to depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1990. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims for service 
connection for bilateral knee and ankle disorders and for 
drug addiction.  The veteran disagreed and timely appealed.

In a January 2004 rating decision, the RO granted service 
connection for a left knee sprain and a left ankle sprain, 
both evaluated as 10 percent disabling and both effective 
March 3, 2003.  The January 2004 rating decision also denied 
service connection for depression.

During the pendency of the appeal the veteran relocated to 
South Carolina.  The Columbia, South Carolina, RO has 
jurisdiction over the claims.

In June 2008, the veteran and his representative presented 
testimony in support of his claims at a hearing at the 
Columbia, South Carolina, RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's current right knee disorder is unrelated 
to his active duty service.

2.  A preponderance of the evidence supports a conclusion 
that the veteran has no current right ankle disorder.

3.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a psychiatric disability other 
than polysubstance dependence.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee 
disorder is not warranted. 
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 C.F.R. § 
3.303 (2007).

2.  Entitlement to service connection for a right ankle 
disorder is not warranted. 
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 C.F.R. § 
3.303 (2007).

3.  The claim for service connection for drug addiction on a 
direct basis lacks legal merit. 38 U.S.C.A. §§ 101(16), 
105(a), and 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.1(m), 3.301(a), (d) (2007).

4.  The veteran does not have a psychiatric disorder, to 
include depression, which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a right knee injury and a right 
ankle injury he suffered in service.  He further contends 
that he was depressed by the stress of his active duty 
service and that the depression caused him to use drugs to 
which he became addicted.  

The Board will first address preliminary matters and then 
render a decision on the claims on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1).

In this case, VBA provided the veteran with March 2003 notice 
of the information and evidence that was necessary to 
substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.

In addition, VBA notified the veteran in the March 2003 
letter that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.   

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, element (1), veteran status, is not in 
dispute.  The veteran's claim for a right knee injury was 
denied for lack of evidence of element (3), and his claims 
for a right ankle and psychological disorder were denied for 
lack of evidence of element (2).  As explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3).  Because the RO denied service-connection for the 
instant issues, elements (4) and (5) do not apply, and any 
failure to notify the veteran of those elements constitutes 
harmless error.

In addition, the duty to assist the veteran has also been 
satisfied in this case. 
The veteran's service medical records were obtained, and the 
veteran received a medical examination in December 2003.  The 
Board notes that at the June 2008 hearing, the veteran 
testified that he had been treated for his right knee 
condition at a VA medical facility in Dallas, Texas.  See 
hearing transcript at page 3.  He also testified that he 
received treatment for his right knee and ankle at the Dallas 
facility in 2007 after his release from incarceration.  See 
hearing transcript at pages 8-9.  The record does not include 
any records from a Dallas VA medical facility other than the 
December 2003 VA examination.  

The Board observes that the lack of recent treatment records 
from Dallas does not prejudice the veteran and does not 
present a situation where the Board is unable to make a 
decision on the pending claims.  The Board finds, as is 
discussed in detail below, that the record does not include 
any evidence of any injury to either the veteran's right knee 
or ankle during service, and there is no evidence of 
diagnosis of or treatment of a psychological disorder during 
service.  Recent treatment records would not alter the 
Board's findings that service connection is not warranted 
because they could not establish the existence of an in-
service injury or disease.  Thus, the Board finds that any 
failure to obtain those records does not prejudice the 
veteran.

The Board finds that VBA has fulfilled the duty to assist the 
veteran in this case, and specifically finds that the 
obligations under 38 C.F.R. § 3.159(c)(2) and (3) have been 
completed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran and his 
representative presented testimony in support of his claim 
before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  


1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a right ankle 
disorder.

Because the issues above present similar evidence and 
identical law, they will be addressed in a single analysis.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will address each Hickson element noted above to 
each issue in order.  With regard to element (1) and the 
veteran's claim for residuals of a right knee disorder, the 
Board observes that the record includes a December 2003 VA 
medical examiner's report.  The examiner noted that both of 
the veteran's knee had crepitation and mild joint line 
tenderness.  The record also includes x-ray evidence of the 
right knee that indicates the veteran's knee is normal.  The 
examiner diagnosed a "sprain of the right knee."  Thus, 
element (1) is satisfied as to the veteran's right knee.  

With regard to the veteran's claim for service connection of 
a right ankle disorder, the December 2003 VA examiner did not 
diagnose a right ankle condition.  The Board observes that 
the examiner noted that the veteran's right ankle range of 
motion was "decreased," and reported the veteran's right 
ankle dorsiflexion was 15 degrees and plantar flexion was 5 
degrees.  The Board notes that normal range of motion is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2007).  However, there was 
no diagnosis made of any right ankle disorder.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  In this case, there is no evidence of a 
diagnosable right ankle disorder.  Thus, element (1) is not 
satisfied and the claim fails on that basis alone.  

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, as to both the veteran's 
right knee and right ankle, the Board observes that the 
record includes the veteran's service medical records (SMR).  
However, a review of the SMR establishes that while there is 
evidence that the veteran complained of and received 
treatment for a left knee injury and a left ankle injury, 
there is nothing in the record indicating he injured either 
his right knee or right ankle during service, and nothing 
indicating he ever received medical treatment for his right 
knee or right ankle during service.  

The veteran essentially testified at the June 2008 hearing 
that he injured his right knee and right ankle at the same 
time he injured his left knee and his left ankle.  See 
hearing transcript at pages 3 and 5. The Board finds that the 
contemporary evidence far outweighs the veteran's recent 
testimony. Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  
Moreover, the statement of the veteran comes in the context 
of seeking monetary benefits.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].

For those reasons, the Board finds that Hickson element (2) 
is not satisfied as to either of the veteran's claims and 
they fail for that reason.  

In conclusion, the preponderance of the evidence supports a 
conclusion that the veteran has no current right ankle 
disorder, and also supports a conclusion that the veteran had 
no injury during active duty of either the right knee or 
right ankle.  Thus, entitlement to service connection for 
both residuals of a right knee injury and a right ankle 
disorder is not warranted.

3.  Entitlement to service connection for drug addiction, to 
include as due to depression.

The veteran contends that he was overwhelmed by the stress of 
his active duty service and sought to treat his resulting 
depression with illegal drug use.  He seeks service 
connection for drug addiction on a direct basis and also 
seeks service connection for depression that resulted in his 
drug use.

The relevant law and regulations for service connection have 
been stated above and will not be repeated here.

Analysis

The Board notes that a claim for service connection for 
substance abuse cannot succeed because Congress has 
specifically provided that no compensation shall be paid if 
the disability is the result of abuse of alcohol or drugs. 38 
U.S.C.A. § 1110 (West 2002).  An injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m).  Thus, 
service connection for the veteran's drug dependence on a 
direct basis is barred as a matter of law.

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  There is a lack of entitlement under the law to 
direct service connection for a drug-related disorder, and 
the Board does not have the authority to grant the veteran's 
claim on a direct basis.

With regard to whether the veteran is entitled to service 
connection for a psychiatric disability, to exclude 
polysubstance dependence, the first question that must be 
addressed is whether there is evidence of incurrence of a 
psychiatric disorder during service. The Board concludes it 
was not. 

The veteran's SMRs do not indicate any treatment was sought 
regarding drug use or any psychiatric disorder.  The veteran 
testified that he was "released" from active duty because 
of drug addiction which, he testified, was caused by 
depression.  See hearing transcript at page 7.  There is no 
evidence of a diagnosis of depression or treatment of 
depression during service.  Again, the Board finds that the 
contemporary evidence far outweighs the veteran's recent 
testimony. See Curry supra.  Moreover, the veteran's 
testimony that he had depression or any other psychiatric 
condition is of no probative value.  It has been long 
established that lay witnesses without medical training or 
experience are not competent to render medical opinions or 
make diagnoses of medical conditions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

The Board also cannot conclude a "chronic" psychiatric 
condition was incurred during service.  Treatment for a drug 
and alcohol addiction cannot be considered a treatment for a 
diagnosed psychological disorder; particularly when no there 
is no evidence of record of any diagnosed psychological 
disorder other than polysubstance abuse.  The record includes 
a March 2003 discharge report from the Grapvine Valley Hope 
rehabilitation facility.  That report states that the veteran 
was diagnosed with polysubstance dependence.  There was no 
diagnosis of any other psychiatric disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1131 
(West 2002).  There is no competent medical evidence of a 
currently diagnosed psychiatric disorder except for 
polysubstance dependence.  In the absence of proof of a 
present psychiatric disability there can be no valid claim.  
See Brammer supra.

As the competent and probative medical evidence of record 
preponderates against a finding that the veteran suffers from 
a psychiatric disorder as a result of service, the benefit- 
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a right 
knee disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for drug addiction, to 
include as due to depression, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


